Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

Employment Agreement, dated effective as of March 2, 2015, by and between Condor
Hospitality Trust, Inc. (formerly known as Supertel Hospitality, Inc.), a
Maryland corporation (the “Company”) and J. William Blackham, an individual (the
“Executive”) as amended and restated effective September 1, 2016.

WHEREAS, the Company and the Executive desire to enter into an employment
agreement on the terms set forth herein;

NOW, THEREFORE, for and in consideration of the premises, covenants, conditions
and obligations thereafter set forth, the parties hereto agree as follows:

Section 1. Employment. The Company employs the Executive, and the Executive
accepts employment, upon the terms and subject to the conditions hereinafter set
forth.

Section 2. Duties. The Executive will be employed as Chief Executive Officer of
the Company. The Executive will perform the duties attendant to his executive
position with the Company as may be assigned by the Company’s Board of
Directors. The Executive agrees to devote his full time and best efforts to the
performance of his duties to the Company. The Executive shall be permitted to
participate in charitable activities and accept positions on the boards of
non-profit entities. The Executive may also serve on the boards of other
corporations and entities with the consent of the Board of Directors, not to be
unreasonably withheld.

Section 3. Term. The initial term of employment of the Executive shall commence
on the first date written above and shall continue until March 1, 2018 unless
such initial term is extended prior to such termination date as provided in
Section 6 (the “Initial Term”) or unless terminated earlier by either party
pursuant to the terms of this Agreement. The term of employment may be extended
thereafter for periods of one (1) year with the mutual consent of Company and
Executive.

Section 4. Compensation and Benefits. In consideration for the services of the
Executive, the Company will compensate the Executive as follows:

 

  (a) Base Salary. The Company will pay the Executive a base annual salary of
Three Hundred and Fifty Thousand Dollars ($350,000) (the “Base Salary”). The
Base Salary shall be paid in accordance with the Company’s standard and
customary payroll practices. The Base Salary is subject to increase on annual
review by the Compensation Committee of Company’s Board of Directors (the
“Compensation Committee”) but shall not be decreased without Executive’s
consent.

 

  (b) Annual Bonus. The Company will consider the Executive for cash bonuses on
an annual basis, payable within ninety (90) days following fiscal year end as
determined by the Compensation Committee. The Company and Executive agree that
the annual bonus plan shall be developed by the Compensation Committee.

 

  (c) Long Term Incentive Awards. Executive shall be eligible to participate in
any Supertel long-term incentive program, which shall entitle Executive to
receive equity grants (i.e., options to purchase stock of the Company,
restricted stock grants, performance-based awards, profits-interest/OP units,
etc.) in accordance with Company’s equity plan, at the discretion of the
Compensation Committee. The amount of awards will be no less than that granted
to other senior executives and shall be reasonable in light of the contribution
made, or expected to be made, by the Executive for the period for which such
grant is made.



--------------------------------------------------------------------------------

  (d) Executive Benefit Plans and Relocation Expenses. Company shall provide
Executive and his eligible dependents with coverage under all employee benefit
programs, plans and practices, in accordance with the terms thereof, which
Company makes available to senior executive officers (provided that such plans
are open to new participants as of the date of this Agreement). This will
include vacation benefits for the Executive pursuant to the standard Company
vacation policy which shall not be less than three (3) weeks per calendar year.
To assist with Executive’s relocation, the Company will reimburse Executive up
to Sixty-Five Thousand Dollars ($65,000) of reasonable moving expenses
(including broker fees for house sale).

 

  (e) Inducement Award. As inducement material to Executive’s acceptance of
employment, Executive is granted an equity award of 5,263,152 long-term
incentive plan units representing profit interests in Supertel Limited
Partnership (“LTIP Units”) earned in one-third (1/3) increments upon the
Company’s common stock first achieving during the term of this Agreement each of
the following volume weighted average common stock price per share milestones
for twenty (20) consecutive trading days:

 

  (i) $3.50

 

  (ii) $4.50

 

  (iii) $5.50

Earned LTIP Units will vest three (3) years from the date of this Agreement.
Vested LTIP Units shall convert into an equal number of common operating units
of Supertel Limited Partnership, provided, however, that redemption of such
common operating units by Executive shall be delayed as necessary, such that any
equity issued by the Company would not cause Executive to exceed the ownership
limitations set forth in Company’s charter.

Section 5. Expenses. The Executive, in connection with the services to be
performed by him pursuant to this Agreement, may be required to make payments
for travel and similar expenses. The Company will reimburse the Executive within
thirty (30) days after Executive renders an accounting for all reasonable
expenses of types authorized by the Company and incurred by the Executive in the
performance of his duties hereunder. The Executive will comply with such budget
limitations and approval and reporting requirements with respect to expenses as
the Company may reasonably establish from time to time.

Section 6. Termination and Extension of Initial Term.

 

  (a) Termination For Cause by Company or Termination by Executive for Good
Reason. The Company may terminate Executive’s employment for Cause (as defined
below) at any time upon written notice to the Executive. Executive may terminate
employment at any time for Good Reason (as defined below) upon written notice to
the Company.

 

  (b) Termination Without Cause or by the Executive Without Good Reason. The
Company may terminate Executive’s employment at any time without Cause, or the
Executive may terminate employment without Good Reason, each in their sole
discretion, upon 30 days written notice to the other party.

 

2



--------------------------------------------------------------------------------

  (c) Death or Disability. Executive’s employment will terminate upon the death
of the Executive and, at the option of the Company, in the event of the
Executive’s disability, upon 30 days written notice to the Executive. The
Executive will be deemed disabled if he is unable to perform his duties for a
period of ninety (90) consecutive days, or one hundred and eighty (180) days in
the aggregate during any twelve (12) month period, on account of injury or
sickness. Any refusal by the Executive to submit to a medical examination upon
reasonable request for the purpose of certifying disability under this
Section 6(c) will be deemed conclusively to constitute evidence of the
Executive’s disability.

 

  (d) Payments Upon Termination For Cause. If Executive’s employment is
terminated for Cause by Company, all outstanding unvested equity awards will be
forfeited and the Executive will be entitled solely to (i) accrued and unpaid
Base Salary to the date of termination, (ii) the accrued and unused vacation to
the date of termination, (iii) unpaid expense reimbursements under Section 5,
and (iv) vested amounts under qualified retirement plans.

 

  (e) Payments Upon Termination by Executive Without Good Reason. If Executive
terminates his employment without Good Reason, all outstanding unvested equity
awards will be forfeited and Executive will be entitled solely to (i) the
benefits provided for in Section 6(d) and (ii) unpaid bonuses earned for
completed prior fiscal years.

 

  (f) Payments Upon Death or Disability. If Executive’s employment is terminated
upon death or disability as provided in Section 6(c), Executive (or his estate,
as applicable) will be entitled solely to (i) the benefits provided for in
Section 6(e), (ii) any benefits payable on death or disability, as applicable,
under the Company’s benefit plans, and (iii) the immediate vesting of equity
awards if solely subject to time vesting and (iv) any awards, not yet earned but
may be earned based on the achievement of the applicable performance criteria,
will vest at a pro rata amount based on the performance period to the date of
termination.

 

  (g) Payments Upon Termination Without Cause or Termination for Good Reason. If
the Executive’s employment is terminated by the Company without Cause or is
terminated by the Executive for Good Reason, Executive will be entitled solely
to (i) the benefits provided for in Section 6(e), (ii) if termination occurs on
or prior to December 31, 2015, an amount equal to one and a half times
(1.5x) Base Salary as in effect at time of termination, (iii) if termination
occurs after December 31, 2015, an amount equal to one times (1x) Base Salary as
in effect at the time of termination, (iv) if termination occurs after
December 31, 2015, an amount equal to one times (1x) the average annual bonus
previously earned for up to the prior three (3) years, (v) the immediate vesting
of equity awards solely subject to time vesting, and (vi) any awards, not yet
earned but may be earned based on the achievement of the applicable performance
criteria, will vest at a pro rata amount based on the performance period to the
date of termination. Additionally, the Company will pay the Executive’s COBRA
premiums during the period that Executive elects to receive COBRA coverage under
the Company’s group health plans, not to exceed eighteen (18) months.

 

3



--------------------------------------------------------------------------------

  (h) Termination Following Change in Control. If at the time of or within
twelve (12) months following a Change in Control (as defined below), and the
Company (or its successor) terminates the Executive’s employment other than for
Cause or by reason of death or disability or the Executive terminates his
employment for Good Reason, Executive will be entitled solely to the benefits
set forth in Section 6(g), provided, however, the additional Base Salary payment
will be increased to two times (2x) Base Salary and the annual bonus payment
will be increased to two times (2x) the average annual bonus previously earned
for up to the prior three (3) years. If a Change in Control occurs in 2016, the
annual bonus payment for 2015 will be determined and, if earned, paid before the
Change in Control occurs.

 

  (i) Timing of Payments and Release. Subject to Section 6(j) below and any
applicable deferral election, all cash payments required following termination
of employment based on Base Salary and bonus shall be made at the times such
cash payments would have been made pursuant to the Company’s payroll and bonus
payment practices, unless otherwise provided in an applicable retirement, equity
compensation or other benefit plan or program of Company. Any payments or
benefits made pursuant to Section 6(g) or Section 6(h) are conditioned on
Executive having first signed a release agreement in a form provided by Company
and the release becoming irrevocable by its terms within seven (7) days
following the date of termination.

 

  (j)

Section 409A. Notwithstanding anything herein to the contrary, this Agreement is
intended to be interpreted and operated to the extent possible so that the
payments set forth herein either shall be exempt from the requirements of
Section 409A of the Code or shall comply with the requirements of such
provision; provided however that in no event shall the Company be liable to the
Executive for or with respect to any taxes, penalties or interest which may be
imposed upon the Executive pursuant to Section 409A. To the extent that any
amount payable pursuant to this Agreement constitutes a “deferral of
compensation” subject to Section 409A (a “409A Payment”), then, if on the date
of the Executive’s “separation from service,” as such term is defined in Treas.
Reg. Section 1.409A-1(h)(1), from the Company (“Separation from Service”), the
Executive is a “specified employee,” as such term is defined in Treas. Reg.
Section 1.409-1(i), as determined from time to time by the Company, then such
409A Payment shall not be made to the Executive earlier than the earlier of
(i) six (6) months after the Executive’s Separation from Service; or (ii) the
date of Executive’s death. The 409A Payment under this Agreement that would
otherwise be made during such period shall be aggregated and paid in one lump
sum, with interest (compounded monthly) at the prime rate reported by the Wall
Street Journal on the date the payment otherwise would have been made, on the
first business day following the end of the six (6) month period or following
the date of the Executive’s death, whichever is earlier. The Executive hereby
acknowledges that Executive has been advised to seek and has sought the advice
of a tax advisor with respect to the tax consequences to the Executive of all
payments pursuant to this Agreement, including any adverse tax consequences or
penalty taxes under Section 409A and applicable federal and state tax law.
Executive hereby agrees to bear the entire risk of any such adverse federal and
state tax consequences and penalty taxes in the event any payment pursuant to
this Agreement is deemed to be subject to Section 409A, and that no
representations have been made to the Executive relating to the tax treatment of
any payment pursuant to this Agreement under Section 409A and the corresponding
provisions of any applicable state income tax laws. If

 

4



--------------------------------------------------------------------------------

  payments under Section 6 constitute 409A Payment, references within Section 6
and this Section 6(j) to termination of employment or similar language shall
mean Executive’s “separation from service” as defined in Treas. Reg.
Section 1.409A-1(h), including the default presumptions thereunder. No 409A
Payment payable under this Agreement shall be subject to acceleration or to any
change in the specified time or method of payment, except as otherwise provided
under this Agreement and consistent with Section 409A.

 

  (k) Additional Matters. Executive accepts the payments as specified herein as
full satisfaction of all amounts owed to Executive by Company pursuant to this
Agreement in the event of Executive’s termination. Upon termination of
Executive’s employment for any reason and except as otherwise provided herein,
(i) the vesting, exercise and all of the terms of any equity awards and stock
options held by Executive at termination shall be governed by the plans and
programs and the agreements and other documents pursuant to which such awards
were granted; and (ii) all other rights of Executive under any other
compensatory or benefit plan shall be governed by such plan.

 

  (l) Section 6 Definitions. For purposes of this Agreement, “Cause” shall mean:

 

  (i) dishonest or fraudulent actions by the Executive in the conduct of his
duties for the Company or the conviction of the Executive of a felony;

 

  (ii) a material failure by the Executive to devote substantially all of his
business time to the business of the Company;

 

  (iii) a material failure by the Executive to follow the Company’s good faith
instructions and directives that is not cured by the Executive within forty-five
(45) days after receiving notice;

 

  (iv) unreasonable and material neglect, refusal or failure by the Executive to
perform the duties assigned to him that is not cured by the Executive within
forty-five (45) days after receiving notice;

 

  (v) the Executive’s material breach of this Agreement that is not cured by the
Executive within forty-five (45) days after receiving notice;

 

  (vi) the Executive’s breach of the Company’s Code of Business Conduct and
Ethics or similar successor or augmented codes of conduct or ethics;

 

  (vii) any other act or omission which subjects the Company or its subsidiaries
or affiliates to substantial public disrespect, scandal or ridicule; or

 

  (viii) any governmental regulatory agency recommends or orders that the
Company terminate the employment of the Executive or relieve him of his duties.

“Change in Control” shall mean:

 

  (i)

The acquisition (other than from the Company) by any person, entity or “group”,
within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities and
Exchange Act of 1934, as amended (the “Act”), (excluding any acquisition or
holding by (i) the Company or its subsidiaries, (ii) any

 

5



--------------------------------------------------------------------------------

  employee benefit plan of the Company or its subsidiaries which acquires
beneficial ownership of voting securities of the Company or (iii) IRSA
Inversiones y Representaciones Sociedad Anónima or its affiliates) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Act) of 50% or
more of either the then outstanding shares of common stock or the combined
voting power of the Company’s then outstanding voting securities entitled to
vote generally in the election of directors; or

 

  (ii) Individuals who, as of the date hereof, constitute the Board of Directors
of Company (as of the date hereof the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to the date hereof whose election, or nomination for the
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be, for
purposes of this Plan, considered as though such person were a member of the
Incumbent Board; or

 

  (iii) Consummation of a reorganization, merger or consolidation, in each case,
with respect to which persons who were the stockholders of the Company
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than 50% of the combined voting power entitled
to vote generally in the election of directors of the reorganized, merged or
consolidated Company’s then outstanding voting securities, or a liquidation or
dissolution of the Company or of the sale of 50% or more of all of the assets of
the Company.

A Change in Control shall not be deemed to have occurred if a transaction
described above occurs with a subsidiary of the Company unless such transaction
results in the consequences described above.

“Code” shall mean the Internal Revenue Code of 1986, as amended

“Good Reason” shall mean the occurrence of one of the following events, without
the Executive’s prior written consent, provided such event is not corrected
within sixty (60) days following the Board of Directors’ receipt of written
notice from Executive of Executive’s intention to terminate his employment with
the Company for Good Reason, which notice must be provided within ninety
(90) days of the initial existence of one of the following events:

 

  (i) a material breach of this Agreement by the Company, with the determination
as to whether there has been a breach and whether the breach is material to be
determined by the Audit Committee of the Company’s Board of Directors in the
reasonable and good faith exercise of its discretion; or

 

  (ii) a diminution of, or reduction or adverse alteration of, Executive’s
compensation, duties or responsibilities, or the Company’s assignment of duties,
responsibilities or reporting requirements that are materially inconsistent with
his positions or that materially expand his duties, responsibilities, or
reporting requirements; or

 

6



--------------------------------------------------------------------------------

  (iii) a Change in Control has occurred and Executive is involuntarily removed
from the Board of Directors or at any time Executive has requested to be
nominated but is not nominated for election to the Board of Directors at the
subsequent election of directors;

 

  (iv) a Change in Control has occurred and within twelve (12) months thereafter
the Executive is required to relocate more than fifty (50) miles from his first
relocation site; or

 

  (v) if the Initial Term is extended as provided in Section 6(m) below, a
Change of Control occurs on or before three (3) years from the date of such
extension:

(A) if no later than ten (10) days after the date the Executive is advised by
the Company’s Board of Directors that a Change of Control will be considered for
approval by the Board of Directors, the Executive notifies the Board of
Directors in writing that if that Change of Control occurs, he terminates his
employment pursuant to this provision, and

(B) the termination date shall be the effective date of the Change of Control,
unless the Company’s Board of Directors on or before seven (7) days following
the Executive’s written notice pursuant to this provision, notifies the
Executive in writing that for purposes of an orderly management transition, the
termination date shall be a later date as specified in such notice, provided
that the extended termination date may not be later than sixty (60) days
following the Change of Control.

 

(m) Initial Term Extension. To better assure the Company of the Executive’s
services, and to better assure the Executive of the opportunity to implement
strategies for Company growth and success, upon the conversion of all of the
Company’s Series D preferred stock into common stock of the Company and the
resulting simplification of the Company’s balance sheet with only one type of
capital stock outstanding, which the Company and Executive believe will
thereafter enhance the Company’s future financial ability to acquire hotels in
execution of its strategies, the termination date of the Initial Term shall be
extended for a period of three (3) years from such conversion date.

Section 7. Confidential Information. The Executive recognizes and acknowledges
that certain assets of the Company and its affiliates, including without
limitation information regarding methods of operation, proprietary computer
programs, sales, products, profits, costs, markets and key personnel
(hereinafter called “Confidential Information”) are valuable, special and unique
assets of the Company and its affiliates. The Executive will not, during or
after his term of employment, disclose any of the Confidential Information to
any person, firm, corporation, association, or any other entity for any reason
or purpose whatsoever, directly or indirectly, except as may be required
pursuant to his employment hereunder, unless and until such Confidential
Information becomes publicly available other than as a consequence of the breach
of the Executive of his confidentiality obligations hereunder. In the event of
the termination of his employment, whether voluntary or involuntary and whether
by the Company or the Executive, the Executive will deliver to the Company all
documents and data pertaining to the Confidential Information and will not take
with him any documents or data or any kind or any reproductions (in whole or in
part) of any items relating to the Confidential Information.

 

7



--------------------------------------------------------------------------------

Section 8. Noncompetition. During the term hereof and for twelve (12) months
thereafter, the Executive will not (i) engage directly or indirectly, alone or
as a shareholder, partner, officer, director, employee or consultant of any
other business organization, in any business activities (A) related to publicly
traded or private hotel REIT in North America (“Designated Industry) and
(B) that were either conducted by the Company prior to the Executive’s
termination and directly competitive with the Company or proposed to be
conducted by the Company at the time of such termination, (ii) divert to any
competitor of the Company in the Designated Industry any business opportunity of
the Executive, or (iii) solicit or encourage any officer, employee, or
consultant of the Company to leave its employ for employment by or with any
competitor of the Company in the Designated Industry. It is expressly agreed
that (A) above shall not apply in the instance of termination for cause. The
Executive’s noncompetition obligations hereunder will not preclude the Executive
from owning less than 5% of the common stock of any publicly traded corporation
conducting business activities in the Designated Industry. The Executive will
continue to be bound by the provisions of this Section 8 until their expiration
and will not be entitled to any compensation from the Company with respect
thereto. If at any time the provisions of this Section 8 will be determined to
be invalid or unenforceable, by reason of being vague or unreasonably as to
area, duration or scope of activity, this Section 8 will be considered divisible
and will become and be immediately amended to only such area, duration and scope
of activity as will be determined to be reasonable and enforceable by the court
or other body having jurisdiction over the matter; and the Executive agrees that
this Section 8 as so amended will be valid and binding as though any invalid or
unenforceable provision had not been included herein. Further, during and
following employment hereunder, Executive shall not publicly or privately make
disparaging statements concerning the Company or its affiliates, directors,
officers, employees or representatives.

Section 9. Executive Representations.

 

  (a) No Restrictions. Executive represents to Company that Executive is not a
party to or bound by any employment, retainer, consulting, license,
non-competition, non-disclosure, trade secrets or other agreement between
Executive and any other person, partnership, corporation, joint venture,
association or other entity that would restrict, impair or in any manner
negatively impact the performance of his services pursuant to this Agreement.
This representation is an express condition to this Agreement and, in the event
of a breach of this representation, this Agreement shall be null and void.

 

  (b) Cooperation. Executive shall cooperate with the Company, to the extent
reasonably requested by the Company, in any investigation or litigation in which
the Company or its affiliates, directors, officers, employees or representatives
is a party and of which Executive has relevant information by virtue of his
employment with the Company. The Company shall reimburse Executive reasonable
expenses related to such cooperation.

 

  (c) Consultation. Executive has had the opportunity to consult with an
attorney or other advisors of his choice with respect to this Agreement and the
matters herein.

Section 10. General.

 

  (a) Notices. All notices and other communications hereunder will be in writing
or by written telecommunication, and will be deemed to have been duly given if
delivered personally or if mailed by certified mail, return receipt requested or
by written telecommunication, to the relevant address set forth below, or to
such other address as the recipient of such notice of communication will have
specified to the other party hereto in accordance with this Section 10:

 

8



--------------------------------------------------------------------------------

If to the Company, to:

Condor Hospitality Trust, Inc.

4800 Montgomery Lane, Suite 220

Bethesda, MD 20814

If to the Executive, to:

The address shown on the records of the Company.

 

  (b) Equitable Remedies. Each of the parties hereto acknowledges and agrees
that upon any breach by the Executive of his obligations under Section 7 and 8
hereof, the Company will have no adequate remedy at law, and accordingly will be
entitled to specific performance and other appropriate injunctive and equitable
relief.

 

  (c) Severability. If any provision of this Agreement is or becomes invalid,
illegal or unenforceable in any respect under any law, the validity, legality
and enforceability of the remaining provisions hereof will not in any way be
affected or impaired.

 

  (d) Waivers. No delay or omission by either party hereto in exercising any
right, power or privilege hereunder will impair such right, power or privilege,
nor will any single or partial exercise of any such right, power or privilege
preclude any further exercise thereof or the exercise of any other right, power
or privilege.

 

  (e) Assigns. This Agreement will be binding upon and inure to the benefit of
the heirs and successors of each of the parties hereto.

 

  (f) Entire Agreement. This Agreement contains the entire understanding of the
parties, supersedes all prior agreements and understandings relating to the
subject matter hereof, and will not be amended except by a written instrument
signed by each of the parties hereto.

 

  (g) Governing Law. This Agreement and the performance hereof will be construed
and governed in accordance with the laws of the State of Maryland.

 

  (h) Arbitration. Any dispute, claim or controversy arising out of or relating
to this Agreement or the breach, termination, enforcement, interpretation or
validity thereof, including the determination of the scope or applicability of
this agreement to arbitrate, shall be determined by arbitration in Maryland
before three arbitrators. The arbitration shall be administered by JAMS pursuant
to its Comprehensive Arbitration Rules and Procedures or pursuant to JAMS’
Streamlined Arbitration Rules and Procedures. Judgment on the Award may be
entered in any court having jurisdiction. The arbitrators shall not have the
power to award punitive or exemplary damages. In any arbitration arising out of
or related to this Agreement, the arbitrators shall award to the prevailing
party, if any, the costs and attorneys’ fees reasonably incurred by the
prevailing party in connection with the arbitration. This clause shall not
preclude parties from seeking provisional remedies in aid of arbitration from a
court of appropriate jurisdiction. Notwithstanding the foregoing, the Company
may seek interim injunctive relief to enforce restrictive covenants herein
pending resolution of any arbitration.

 

9



--------------------------------------------------------------------------------

  (i) Directors and Officers Liability Coverage. Executive shall be entitled to
the same coverage under the Company’s directors and officers liability insurance
policies as is available to senior executive officers and directors with
Company. In any event, Company shall indemnify and hold Executive harmless, to
the fullest extent permitted by the Company’s charter, bylaws and other
organizational documents and the laws of the State of Maryland, from and against
all costs, charges and expenses (including advancement of reasonable attorneys’
fees) incurred or sustained in connection with any action, suit or proceeding to
which Executive may be made a party by reason of Executive’s being or having
been a director or officer of Company or any of its affiliates or employee
benefit plans. The provisions of this Section shall survive the termination and
expiration of this Agreement for any reason, and continue for the duration of
Executive’s employment or service as a member of the Company’s Board of
Directors in accordance with the terms of this Section, including any acts and
omissions to act occurring after the termination or expiration of this
Agreement.

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Agreement to be duly executed and amended and restated as of
the date and year second above written.

 

  Condor Hospitality Trust, Inc. /s/ J. William Blackham   By:  

/s/ James H. Friend

J. William Blackham     James H. Friend,    

Chairman, Board of Directors of Condor

Hospitality Trust, Inc.

 

10